Citation Nr: 0902521	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include special monthly compensation for loss of use of a 
creative organ.

2.  Entitlement to an initial compensable evaluation for 
traumatic atrophy of the right testicle.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claims for additional development in May 2008.

As the veteran has perfected an appeal as to the initial 
rating assigned for atrophy of the right testicle, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In statements dated in January 2007 and June 2008, the 
veteran appears to raise claims for a heart disorder, high 
cholesterol, hypertension, and other health problems 
secondary to his service-connected disorder.  The Board 
refers these issues to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not show that the veteran is 
currently impotent.

3.  The veteran's current service-connected disability 
consists of a single atrophied right testicle.


CONCLUSIONS OF LAW

1.  Impotence, to include loss of use of a creative organ, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.350 (2008).

2.  The criteria for an initial compensable rating for an 
atrophied testicle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 4.115b, Diagnostic Code 7523 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned rating for 
atrophy of the right testicle in a notice of disagreement, no 
further duty to inform the veteran of the requirements of 
VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, service treatment records show that in 
April 1963, the veteran was assaulted.  He was kicked in the 
scrotal area.  A diagnosis of traumatic orchitis was given.  
The May 1963 separation examination report revealed that the 
veteran had a tender right testicle.  It was noted that the 
veteran was recovering from traumatic orchitis.

A private medical record from J.P., M.D., P.A., dated 
June 2005 indicates that the veteran received an injury to 
his right testicle in 1963.  The examiner reported that the 
veteran had a small right testicle secondary to trauma.  
After discussing other disabilities the veteran had, 
including coronary artery disease, it was mentioned that the 
veteran could be trained for any job that did not require 
severe exertion or heavy lifting.

The veteran stated in August 2005 that since his right 
testicle was injured, he was never able to function sexually 
in a normal manner.  He said he was impotent for life.  He 
mentioned that his children were adopted.  In his 
December 2005 notice of disagreement, the veteran said that 
his testicle disability caused decreased sexual drive, 
impotence, and sterility.

On VA examination in March 2006, the veteran complained that 
his right testicle had atrophied since his 1963 accident.  He 
reported persistent residual pain.  He had no incontinence, 
reported normal male pattern growth of hair, and said that he 
shaved on a daily basis.  He indicated that he seldom had 
morning erections, and he occasionally achieved an erection 
with masturbation.  He reported an ability to climax but not 
all the time.  It was noted that the veteran had not been 
hospitalized for anything related to his groin injury since 
the time it occurred, and he did not take any specific 
medications for his erectile dysfunction at that time.  On 
objective examination, the examiner stated that the veteran 
had normal male pattern hair.  His left testicle measured 5.5 
cm by 3.5 cm.  His right testicle measured 3 cm by 1.5 cm and 
was atrophied and firm.  Tests revealed a sex hormone-binding 
globulin of 33, free testosterone of 58, bio-testosterone of 
116, and total testosterone of 434.  The diagnosis was right 
testicular trauma with right testicular atrophy.  The 
examiner stated that the veteran had completely normal 
hormonal function and normal testosterone levels which ruled 
out the possibility that his testicular atrophy had anything 
to do with his impotence.  It was observed that the veteran 
had a normal sized, normal functioning left testicle and had 
normal testicular hormone production which should lead to 
normal erections.  The examiner opined that the veteran had 
multiple other reasons for erectile dysfunction including 
other medical problems, his medications, and psychiatric 
problems.

Private treatment records from August 2006 indicate that the 
veteran's right testicle measured 2.3 by 1.5 by 1.6 cm.  The 
left testicle measured 3.9 by 2.2 by 2.9 cm.  It was noted 
that the right testicle is atrophic compared to the left, and 
both testicles demonstrated an abnormal heterogeneous 
echotexture.  Blood flow to the left testes was relatively 
normal, while blood flow to the right were diminished.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 C.F.R. § 3.350(a).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based on the evidence of record, service connection for 
impotence, to include special monthly compensation for loss 
of use of a creative organ, is not warranted.  The service 
treatment records are negative for any diagnoses of 
impotence.  While the veteran's April 1963 right testicle 
injury is well documented, the March 2006 VA examiner opined 
that any impotence the veteran currently experiences is not 
connected to the testicle injury, as the veteran's hormone 
levels are normal.  The private treatment records from 
June 2005 and August 2006 show that the veteran has an 
atrophied right testicle, but they do not provide any 
connection between the veteran's claimed impotence and his 
right testicle injury.  Without competent medical evidence 
which provides a medical link between the veteran's claimed 
disorder and any event from his active service, service 
connection for impotence cannot be granted.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board also considered the application of 38 C.F.R. § 
3.350(a) for special monthly compensation for loss of use of 
a creative organ.  Unfortunately, the measurements of the 
veteran's right and left testicles as recorded in the 
March 2006 VA examination and the August 2006 private 
examination do not show that the veteran's right testicle has 
a diameter of one-half or less of his left testicle.  
Additionally, the evidence of record does not indicate that 
the veteran has an absence of spermatozoa.  Therefore, the 
requirements of 38 C.F.R. § 3.350(a) are not met, and 
entitlement to special compensation for loss of use of a 
creative organ is not warranted.

The Board has carefully considered the veteran's statements 
that he is impotent due to an April 1963 accident while on 
active duty.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis of his claimed impotence are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

752
4
Testis, atrophy complete:.
Ratin
g

Both
201

One
01
1Review for entitlement to special monthly compensation under 
§ 3.350 of this chapter.
38 C.F.R. § 4.115b (2008).

Here, the evidence of record clearly shows that the veteran 
has an atrophied right testicle.  The March 2006 VA 
examination report and private treatment records from 
June 2005 and August 2006 all show that the veteran has an 
atrophied right testicle.  However, the March 2006 VA 
examiner observed that the veteran had a normal sized and 
normal functioning left testicle.  Neither the June 2005 
private examiner nor the August 2006 private examiner 
indicated that the veteran's left testicle was atrophied.  As 
the evidence of record shows that the veteran has only one 
atrophied testicle, a non-compensable evaluation is warranted 
throughout the period of appeal.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  There is no evidence within the claims folder that 
the atrophied right testicle has markedly interfered with the 
veteran's employment or has caused frequent periods of 
hospitalization.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  Therefore, an 
initial compensable evaluation for atrophied right testicle 
is not warranted.


ORDER

Entitlement to service connection for impotence, to include 
special monthly compensation for loss of use of a creative 
organ, is denied.

Entitlement to an initial compensable evaluation for 
traumatic atrophy of the right testicle is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


